Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For claims 1-7:
Independent claim 1 recites the limitation:
“the targeted areas comprise: i. at or near the patient’s lungs; ii. at or near the patient’s vagus nerve; and iii. at or near the patient's spinous process”
Based on the way the claims are written, it is not clear what tissues are required to be targeted. For claim 1, is applicant claiming that the targeted tissue be: “at or near the patient’s lungs” or “at or near the patient’s vagus nerve”, or “at or near the patient’s spinous process”. Or, does claim 1 require the targeted tissue be: “at or near the patient’s lungs” and “at or near the patient’s vagus nerve”, and “at or near the patient’s spinous process”? Or, is a different combination of tissue required to be targeted? For this examination, the interpretation taken is that all three listed areas are required to be targeted and have light applied to them. In other words, it is interpreted that the areas of “at or near the patient’s lungs” and “at or near the patient’s vagus nerve”, and “at or near the patient’s spinous process” must be targeted. Claims 2-7 are rejected based on dependency to claim 1.

For claims 8-14:
Independent claim 8 recites the limitation:
“applying light energy externally to: i. the patient’s chest or back; ii. the patient’s neck; and iii. the patient’s C3 - C8 vertebrae.”
For claim 8, is applicant claiming applying light energy externally to: “the patient’s chest or back”, or “the patient’s neck”, or “the patient’s C3 - C8 vertebrae”. Or, for claim 8, does claim 8 require applying light energy externally to: “the patient’s chest or back”, and “the patient’s neck”, and “the patient’s C3 - C8 vertebrae”? Or, is there a different combination of areas required to have light externally applied to? For this examination, the interpretation taken is light is required to be applied to all three areas. In other words, it is interpreted that light must be applied to “the patient’s chest or back”, and “the patient’s neck”, and “the patient’s C3 - C8 vertebrae”. Claims 9-14 are rejected based on dependency to claim 1.

Additionally, for claim 9:
Claim 9 recites the "the targeted areas" in the limitation “wherein the targeted areas further comprise the patient’s gut”.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 8 (which claim 9 depends on), nor claim 9 previously recite “targeted areas” or some variation of target before this limitation. Also, nothing in claim 9 even links “targeted areas” to “light energy” which could at least support the assertion that applicant’s reference of “the targeted areas” is referring to the areas in claim 8 where light energy is applied. Thus, it is not exactly clear what is being referred to here. Is applicant referring to the areas where light energy is externally applied to in claim 8 (i.e. patient’s chest or back; the patient’s neck; and the patient’s C3 - C8 vertebrae) or is applicant referring to something else?
For this examination, the targeted areas are interpreted as referring to “patient’s chest or back; the patient’s neck; and the patient’s C3 - C8 vertebrae.” Regardless if this is the correct interpretation or not the claims should be amended to provide proper antecedent basis for “the targeted areas” so that it is clear what is meant by this term.


Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claim 1 (from which claim 2 depends on) recites targeting areas: “at or near the patient’s lungs, at or near the patient’s vagus nerve, and at or near the patient's spinous process”. Independent claim 8 (from which claim 9 is depends on) recites applying light energy to: “the patient’s chest or back, the patient’s neck, and the patient’s C3 - C8 vertebrae.” However, dependent claims 2 and 9 recite targeting/ applying light to a completely separate area of “the patient’s gut”. This region is not a subsection of the tissues taught by claims 1 and 8 being treated, but rather the “gut” is an additional tissue that is outside the regions where light is applied as taught by claims 1 and 8. Thus, claims 2 and 9 are not further limiting the tissue regions treated by claim 1 and 8 and the claims 2 and 9 do not further limit independent claims 1 and 8. Thus, claims 2 and 9 are rejected under 35 USC 112(d) for not further limiting claims 1 and 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 5-6, 8, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamblin et al (Paper entitled: “Mechanisms and applications of the anti-inflammatory effects of photobiomodulation”) hereafter known as Hamblin in view of Bendett et al (US 20080077200) hereafter known as Bendett in view of Evans et al (US 20190001127) hereafter known as Evans.

Independent claim:
Regarding claim 1:
A method for treating acute respiratory distress syndrome in a patient [see pgs. 10-11 Section entitled “5.5 Lung Inflammation” of Hamblin… “They also studied a different model of ALI caused by intestinal ischemia and reperfusion (I/R), that produces an analogue of acute respiratory distress syndrome (ARDS) [78].”  For this examination Acute respiratory distress syndrome will also be referred to as ARDS.], the method comprising: 
a. applying light energy externally to the patient's tissue at targeted areas, wherein [see pgs. 10-11 Section entitled “5.5 Lung Inflammation” … “received PBM (660 nm, 7.5 J/cm2) carried out by irradiating the rats on the skin over the right upper bronchus for 15 and 30 min”]; 
b. the targeted areas comprise: 
i. at or near the patient’s lungs and ii. at or near the patient’s vagus nerve; [see pgs. 10-11 Section entitled “5.5 Lung Inflammation”… “received PBM (660 nm, 7.5 J/cm2) carried out by irradiating the rats on the skin over the right upper bronchus for 15 and 30 min” The bronchus is near the lungs.];
Hamblin also indicates that lung inflammation is a symptom of ARDS [see pgs. 10-11 Section entitled “5.5 Lung Inflammation”… “They also studied a different model of ALI caused by intestinal ischemia and reperfusion (I/R), that produces an analogue of acute respiratory distress syndrome (ARDS)”… ALI stands for acute lung inflammation].
However, Hamblin fails to disclose the targeted areas comprise “at or near the patient’s vagus nerve” or “at or near the patient's spinous process”.
Evans discloses that the vagus nerve controls the regulation of inflammation and stimulation of this nerve leads to a suppression of inflammation [see para 29… “Vagus nerve stimulation may cause up-regulation (expression) of α7 nAChR. The cellular and molecular mechanism for anti-inflammation may be partly attributable to acetylcholine (Ach), a neurotransmitter mainly released from vagus nerve endings.”]. Evans also discloses stimulating both the phrenic nerve and the vagus nerve [see para 63… “The methods herein may include stimulating one or more nerves, such as one or more phrenic nerves and/or one or more vagus nerves”] near the jugular vein (i.e. at or near the patient’s vagus nerve and spinous process) to reduce inflammation symptoms of lung inflammation (a symptom of ARDS) [see para 73… “Stimulating at least one phrenic nerve may activate the diaphragm, which may stabilize aberrant signals sent to the brain via afferent neuro pathways, mitigating diaphragm atrophy, and reducing lung injury.” And “A single catheter placed via the left (Internal Jugular) IJ or (External Jugular) EJ may stimulate the left vagus, left phrenic, and right phrenic nerve.” And para 7…. “Lung injury may lead to the activation of inflammatory genes and the release of inflammatory mediators from cells in the lungs.”] in the analogous art of pulmonary treatments [see para 3… “Yet another exemplary aspect is directed to mitigating diaphragm muscle, lung, and brain injury.”].
Bendett discloses in the analogous art of phototherapy, stimulating nerves using wavelengths of light including that of visible light [see para 15… “As used herein, "optical stimulation of nerves" refers to stimulation caused by impinging light onto nerve tissue, regardless of the wavelength of the light (ultraviolet, visible, or infrared”] by applying the light onto the skin over the nerve being treated [see Figs. 4A-4D which shows a device applying light to the skin]. 
Since stimulation of the vagus and phrenic nerve at the jugular vein  (i.e. near the vagus nerve and spinous process) is known to reduce inflammation ( a symptom of ARDS) as taught by Evans, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hamblin by also applying the light energy externally at the patient’s the patient’s neck and the patient’s C3 - C8 vertebrae to further improve treatment of acute respiratory distress syndrome. 

Independent claim:
Regarding claim 8:
A method for treating acute respiratory distress syndrome in a patient [pgs. 10-11 Section entitled “5.5 Lung Inflammation” of Hamblin… “They also studied a different model of ALI caused by intestinal ischemia and reperfusion (I/R), that produces an analogue of acute respiratory distress syndrome (ARDS) [78].”], the method comprising: 
a. applying light energy externally [see pgs. 10-11 Section entitled “5.5 Lung Inflammation”… “received PBM (660 nm, 7.5 J/cm2) carried out by irradiating the rats on the skin over the right upper bronchus for 15 and 30 min”];  to: 
i) the patient’s chest or back [see pgs. 10-11 Section entitled “5.5 Lung Inflammation”… “received PBM (660 nm, 7.5 J/cm2) carried out by irradiating the rats on the skin over the right upper bronchus for 15 and 30 min” The bronchus is at the chest.];
Hamblin also indicates that lung inflammation is a symptom of ARDS [see pgs. 10-11 Section entitled “5.5 Lung Inflammation” … “They also studied a different model of ALI caused by intestinal ischemia and reperfusion (I/R), that produces an analogue of acute respiratory distress syndrome (ARDS)”. ALI stands for acute lung inflammation]
However, Hamblin fails to disclose applying light energy externally to the patient’s neck and the patient’s C3 - C8 vertebrae.
Evans discloses that the vagus nerve controls the regulation of inflammation and stimulation of this nerve leads to a suppression of inflammation [see para 29… “Vagus nerve stimulation may cause up-regulation (expression) of α7 nAChR. The cellular and molecular mechanism for anti-inflammation may be partly attributable to acetylcholine (Ach), a neurotransmitter mainly released from vagus nerve endings.”]. Evans also discloses stimulating both the phrenic nerve and the vagus nerve [see para 63… “The methods herein may include stimulating one or more nerves, such as one or more phrenic nerves and/or one or more vagus nerves”] near the jugular vein (i.e. the patient’s neck and the patient’s C3 - C8 vertebrae) to reduce inflammation symptoms of lung inflammation (a symptom of ARDS) [see para 73… “Stimulating at least one phrenic nerve may activate the diaphragm, which may stabilize aberrant signals sent to the brain via afferent neuro pathways, mitigating diaphragm atrophy, and reducing lung injury.” And “A single catheter placed via the left (Internal Jugular) IJ or (External Jugular) EJ may stimulate the left vagus, left phrenic, and right phrenic nerve.” And para 7…. “Lung injury may lead to the activation of inflammatory genes and the release of inflammatory mediators from cells in the lungs.”] in the analogous art of pulmonary treatments [see para 3… “Yet another exemplary aspect is directed to mitigating diaphragm muscle, lung, and brain injury.”].
Bendett discloses in the analogous art of phototherapy, stimulating nerves using wavelengths of light including that of visible light [see para 15… “As used herein, "optical stimulation of nerves" refers to stimulation caused by impinging light onto nerve tissue, regardless of the wavelength of the light (ultraviolet, visible, or infrared”] by applying the light onto the skin over the nerve being treated [see Figs. 4A-4D which shows a device applying light to the skin.]. 
Since stimulation of the vagus and phrenic nerve at the jugular vein (i.e. the patient’s neck and the patient’s C3 - C8 vertebrae) is known to reduce inflammation ( a symptom of ARDS) as taught by Evans, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hamblin by also applying the light energy externally at the patient’s the patient’s neck and the patient’s C3 - C8 vertebrae to further improve treatment of acute respiratory distress syndrome. 

Regarding claims 3 and 10: pgs. 10-11 Section entitled “5.5 Lung Inflammation” of Hamblin [see  “received PBM (660 nm, 7.5 J/cm2)”] discloses using a wavelength of 660nm which is between 400-700 nm. 


Regarding claims 5-6 and 12-13, Hamblin in view of Bendett in view of Evans discloses that the therapy consists of photobiomodulation which is a low-level laser therapy (LLLT)  [see pgs. 10-11 Section entitled “5.5 Lung Inflammation” of Hamblin… “PBM (660 nm, 4.5 J/cm2) was administered to the skin over the right upper bronchus 15 min after ALI induction.” and Abstract of Hamblin… “Photobiomodulation (PBM) also known as low-level level laser therapy is the use of red and near-infrared light to stimulate healing, relieve pain, and reduce inflammation.”]. Low-level laser therapy uses light energy emitted from a laser as recited by claims 6 and 13. Additionally, based on applicant’s own disclosure [see para 15 of applicant’s written specification received on 4/16/2021… “Low-level laser therapy (“LLLT”) has been shown through numerous clinical studies and regulatory clearances to be a safe, effective, simple, non-invasive and side-effect free alternative to medication and surgical procedures in a variety of situations. The light energy is applied at dosages that cause no detectable temperature rise of the treated tissue and no macroscopically visible changes in tissue structure. Consequently, the tissue impinged by the light is not heated and not damaged.”] LLLT is light energy that does not heat tissue as recited claims 5 and 12.



Claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamblin in view of Bendett in view of Cheong et al (US 20170011210) hereafter known as Cheong in view of Kim et al (US 20160335871) hereafter known as Kim in view of Delia et al (US 8620448) hereafter known as Delia.

Independent claim:
Regarding claim 15:
A method for treating acute respiratory distress syndrome in a patient [see pgs. 10-11 Section entitled “5.5 Lung Inflammation” of Hamblin… “They also studied a different model of ALI caused by intestinal ischemia and reperfusion (I/R), that produces an analogue of acute respiratory distress syndrome (ARDS) [78].”], the method comprising: 
applying light energy externally to the patient’s chest or back and repeating the application of light [see pgs. 10-11 Section entitled “5.5 Lung Inflammation” of Hamblin…… “received PBM (660 nm, 7.5 J/cm2) carried out by irradiating the rats on the skin over the right upper bronchus for 15 and 30 min” The bronchus is at the chest.]
However, Hamblin fails to use any feedback and thus performs both applications of light energy externally regardless of the oxygen conditions of a user. Thus, Hamblin fails to fully disclose “measuring the oxygen levels”, “if the patient’s blood oxygen level is less than 92%, applying light energy externally to the patient’s chest or back” or “if the patient’s blood oxygen level is less than 95%, again applying light energy externally to the patient’s chest or back”
Bendett discloses in the analogous art of phototherapy applying visible light directly onto skin to cause a stimulation effect on the body [see para 15… “As used herein, "optical stimulation of nerves" refers to stimulation caused by impinging light onto nerve tissue, regardless of the wavelength of the light (ultraviolet, visible, or infrared”] and using feedback to adjust the treatment with this feedback possibly including repeating steps of a treatment as a way of determining if a desired treatment effect has occurred and thereby improve the treatment [see para 129… “the response is detected by the stimulation system, and the function of the stimulation system automatically adjusts the stimulation based on the response feedback (e.g., in some embodiments, a stimulation signal is repeated until the response is detected, and then the stimulation stops and/or an audio or visual indication of the response is output by the stimulation system).”]
Cheong discloses that measuring oxygen saturation is a known way to monitor acute respiratory distress syndrome in the analogous art of physiological diagnostics [see para 479… “The oxygen saturation sensor is frequently use for computation of calorie consumed by the user's activity and is also used to monitor, e.g., dyspnea, consciousness disturbance, shock, physical state of the body during exercise, lung disease, e.g., acute respiratory distress syndrome (ARDS)”].
Kim discloses that an oxygen saturation equal to or greater than 95% is a normal range of oxygen saturation [see para 113…. “when the sensor information includes information about oxygen saturation, it may be determined that the sensor information is within the normal range if the oxygen saturation is equal to or higher than 95%”] in the analogous art of diagnostics [para 7… “The wearable device includes at least two sensing units configured to sense detect biometric information of a wearer of the wearable device”]
Delia discloses that a threshold of 92% of oxygen saturation is a known safety threshold for awake users, that is an oxygen saturation below 92% indicates a wake user is at an unsafe oxygen saturation level [see Col. 5 lines 50-65… “The recommended threshold values are well known by the skilled in the health area; for example, the user may set a safety threshold of less than 92% for oxygen saturation, and a minimum heart rate of 50 beats/minute or 65 beats/minute for people that use it awake.”] in the analogous art of disorders that cause respiration problems [see Col. 1 lines 5-15… “The present invention refers to a non-invasive, wireless, portable device which is applied to a finger in order to reduce the risk of sudden infant death syndrome and reduce the risk of apnea,”]
Since oxygen saturation is a known way to provide feedback on acute respiratory distress syndrome as taught by Cheong and since steps of measuring feedback and determining if and when treatment steps are repeated based on this feedback is a known way to improve and determine if treatment is effective as taught by Bendett, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hamblin by measuring oxygen saturation to evaluate the condition of acute respiratory distress and repeat treatment steps if the condition of acute respiratory distress doesn’t improve oxygen saturation.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Hamblin in view of Bendett in view of Cheong by using the thresholds of both 92% oxygen saturation and a 95% oxygen with a first treatment only being performed if the oxygen saturation is less 92% (i.e. applying light energy “if the patient’s blood oxygen level is less than 92%”) because this indicates an individual is experiencing symptoms that indicate a health risk as taught by Delia and to continue performing and measuring between treatments until a value of 95% is reached (i.e. applying light energy “if the patient’s blood oxygen is less than 95%”) as this value would clearly indicate an individual has a normal oxygen saturation as taught by Kim indicating the risk effects caused by acute respiratory distress syndrome have been treated.


Regarding claim 16:
Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia
 discloses the invention substantially as claimed including all the limitations of claim 15.
However, Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia discloses applying the light energy for 15 minutes [see “received PBM (660 nm, 7.5 J/cm2) carried out by irradiating the rats on the skin over the right upper bronchus for 15 and 30 min”] which fails to disclose applying light for “about 10 minutes” which is defined in para 30 of applicant’s written specification received on 4/16/2021 as being 8-12 minutes.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a treatment time of 12 minutes because applicant has not disclosed that using a specific treatment time of 12 minutes provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia’s treatment time, and applicant’s treatment time, to perform equally well with either the treatment time of 15 minutes taught Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia or the claimed 8-12 minutes, because both would perform the same function of applying a sufficient amount of treatment energy. Therefore, it would have been prima facie obvious to modify Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia to obtain the invention as specified in claim 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia.


Regarding claim 17, Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia discloses using a wavelength of 660 nm [see pgs. 10-11 Section entitled “5.5 Lung Inflammation” of Hamblin… “PBM (660 nm, 4.5 J/cm2) was administered to the skin over the right upper bronchus 15 min after ALI induction.”]


Regarding claim 19, Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia discloses that the therapy consists of photobiomodulation which is a low-level laser therapy (LLLT)  [see pgs. 10-11 Section entitled “5.5 Lung Inflammation” of Hamblin “PBM (660 nm, 4.5 J/cm2) was administered to the skin over the right upper bronchus 15 min after ALI induction.” and Abstract of Hamblin… “Photobiomodulation (PBM) also known as low-level level laser therapy is the use of red and near-infrared light to stimulate healing, relieve pain, and reduce inflammation.”]. Based on applicant’s own disclosure [see para 15 of applicant’s written specification received on 4/16/2021… “Low-level laser therapy (“LLLT”) has been shown through numerous clinical studies and regulatory clearances to be a safe, effective, simple, non-invasive and side-effect free alternative to medication and surgical procedures in a variety of situations. The light energy is applied at dosages that cause no detectable temperature rise of the treated tissue and no macroscopically visible changes in tissue structure. Consequently, the tissue impinged by the light is not heated and not damaged.”] LLLT is light energy which does not heat tissue.



Claim(s) 2, 4, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamblin in view of Bendett in view of Evans as applied to claims 1 and 8 above, and further in view of Bartholomew et al (US 20160114183) hereafter known as Bartholomew.

Regarding claims 2 and 9:
Hamblin in view of Bendett in view of Evans discloses the invention substantially as claimed including all the limitations of claims 1 and 8. Additionally, Hamblin in view of Bendett in view of Evans discloses that intestinal ischemia and reperfusion (i.e. ischemia and reperfusion in the gut) causes symptoms of ARDS [see pgs. 10-11 Section entitled “5.5 Lung Inflammation” of Hamblin see… “ALI caused by intestinal ischemia and reperfusion (I/R), that produces an analogue of acute respiratory distress syndrome (ARDS)”.  ALI is acute lung inflammation.]
Bartholomew, in the analogous art low-level laser therapy [see para 62… “Applying low level laser energy as described herein causes no immediate detectable temperature rise of the treated tissue. Low level laser energy penetrates the skin and is specific to the depth of the desired treatment.”], discloses applying this low-lever laser energy to treat ischemia in the stomach and intestines (i.e. the gut) [see para 43… “Such tissues can include internal organs, components of the vasculature system (veins, arteries, capillaries etc.) and muscle tissue (smooth, skeletal and cardiac muscles). Internal organs can include, but are not limited, to the heart, liver, bile duct, kidney, stomach, spleen, lungs, brain, pancreas, gall bladder, colon, bladder and small intestine. Such a method may particularly useful in subjects who have suffered a traumatic injury to an organ such a myocardial infarction or ischemia”].
Since acute respiratory distress syndrome can be caused by ischemia in the gut, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hamblin in view of Bendett in view of Evans by applying low level radiation additionally to the gut similarly to that disclosed by Bartholomew to remove a potential cause of acute respiratory distress syndrome.

Regarding claims 4 and 11:
Hamblin in view of Bendett in view of Evans discloses the invention substantially as claimed including all the limitations of claims 1 and 8.
However, Hamblin in view of Bendett in view of Evans discloses using a wavelength of 660nm. Thus, Hamblin fails to disclose having light energy applied at 405nm and 635nm as claimed.
Bartholomew, in the analogous art low-level laser therapy [see para 62… “Applying low level laser energy as described herein causes no immediate detectable temperature rise of the treated tissue. Low level laser energy penetrates the skin and is specific to the depth of the desired treatment.”], discloses that the combination of 405nm and 635nm wavelengths will promote the growth of mesenchymal stem cells (MSC) [see para 108… “The 405 nm and 635 nm wavelengths also synergized with MSC and reached statistical significance.”] to help treat pulmonary (i.e. lungs) fibrosis (a symptom of acute respiratory distress) [see para 10… “The present disclosure provides for a method for treating diseased or fibrotic tissue such as pulmonary fibrosis”].
	Since the use of light with a wavelength of 405 nm and 635nm combined is known to help treat a symptom of acute respiratory distress, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hamblin in view of Bendett in view of Evans to additionally use the wavelengths of 405 nm and 635 as this is a known way to further promote treatment of acute respiratory distress syndrome.


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamblin in view of Bendett in view of Evans as applied to claims 1 and 8 above, and further in view of Hetz et al (WO 2019165302) hereafter known as Hertz
Hamblin in view of Bendett in view of Evans discloses the invention substantially as claimed including all the limitations of claims 1 and 8.
However, Hamblin in view of Bendett in view of Evans is silent as to the laser used and how it is used. Thus, Hamblin in view of Bendett in view of Evans fails to disclose “the light energy is applied with a handheld laser device in a sweeping motion without touching the patient.”
Hertz discloses applying a handheld probe [see para 4… “The device includes a handheld probe configured to be optically connected to a coherent light generator configured to generate a beam of coherent light.”] with no contact between the device and the skin [see para 190… “In some embodiments, the end or tip of probe 80 may be an open system such that there is an open air space bridge between the end of the emitting lens and the surface of the mucosa or skin surface being treated.”] and sweeping the device across the skin [see para 102… “As another illustration, computer
control unit 200 may control the output of the CLER and/or move TC 10 to provide waving or sweeping beams across the targeted treatment site. For example, a wiping motion may involve movement of the beam from right to left, then down the width or diameter of the beam, and then left to right. A sweeping motion may involve moving a wide beam (e.g., produced by three diodes side-by-side, such as a 9 cm beam emitted by three rectangular diodes 3 cm wide by 0.2 cm thick) over a wide swath of the treatment area such that, as computer control unit 200 rotates rotatable member 15, the beam produces a sweeping motion.”] in the analogous art of photobiomodulation/ low-level laser therapy [see para 2… “The present disclosure relates to a device for delivering precision phototherapy, also known more specifically as photodynamic phototherapy or photobiomodulation therapy ("PBMT").”]
Since, Hamblin in view of Bendett in view of Evans is silent as to the laser and how it is applied to the skin and Hertz discloses a known laser and way to apply a laser to the skin using low-level laser therapy (the same therapy used by Hamblin in view of Bendett in view of Evans), it would have been obvious to modify Hamblin in view of Bendett in view of Evans so that the light energy is applied with a handheld laser device in a sweeping motion without touching the patient similarly to that disclosed by Hertz as this is a known device and way to apply low-level laser therapy.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamblin as applied to claim 15 above, and further in view of Bartholomew.
Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia discloses the invention substantially as claimed including all the limitations of claims 15.
However, Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia discloses using a wavelength of 660nm. Thus, Hamblin fails to disclose having light energy applied at 405nm and 635nm as claimed.
Bartholomew, in the analogous art low-level laser therapy [see para 62… “Applying low level laser energy as described herein causes no immediate detectable temperature rise of the treated tissue. Low level laser energy penetrates the skin and is specific to the depth of the desired treatment.”], discloses that the combination of 405nm and 635nm wavelengths will promote the growth of mesenchymal stem cells (MSC) [see para 108… “The 405 nm and 635 nm wavelengths also synergized with MSC and reached statistical significance.”] to help treat pulmonary (i.e. lungs) fibrosis (a symptom of acute respiratory distress) [see para 10… “The present disclosure provides for a method for treating diseased or fibrotic tissue such as pulmonary fibrosis”].
	Since the use of light with a wavelength of 405 nm and 635nm combined is known to help treat a symptom of acute respiratory distress, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia to additionally use the wavelengths of 405 nm and 635 as this is a known way to further promote treatment of acute respiratory distress syndrome.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia as applied to claim 15 above, and further in view of Hetz.
Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia discloses the invention substantially as claimed including all the limitations of claim 15.
However, Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia is silent as to the laser used and how it is used. Thus, Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia fails to disclose “the light energy is applied with a handheld laser device in a sweeping motion without touching the patient.”
Hertz discloses applying a handheld probe [see para 4… “The device includes a handheld probe configured to be optically connected to a coherent light generator configured to generate a beam of coherent light.”] with no contact between the device and the skin [see para 190… “In some embodiments, the end or tip of probe 80 may be an open system such that there is an open air space bridge between the end of the emitting lens and the surface of the mucosa or skin surface being treated.”] and sweeping the device across the skin [see para 102… “As another illustration, computer
control unit 200 may control the output of the CLER and/or move TC 10 to provide waving or sweeping beams across the targeted treatment site. For example, a wiping motion may involve movement of the beam from right to left, then down the width or diameter of the beam, and then left to right. A sweeping motion may involve moving a wide beam (e.g., produced by three diodes side-by-side, such as a 9 cm beam emitted by three rectangular diodes 3 cm wide by 0.2 cm thick) over a wide swath of the treatment area such that, as computer control unit 200 rotates rotatable member 15, the beam produces a sweeping motion.”] in the analogous art of photobiomodulation/ low-level laser therapy [see para 2… “The present disclosure relates to a device for delivering precision phototherapy, also known more specifically as photodynamic phototherapy or photobiomodulation therapy ("PBMT").”]
Since, Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia is silent as to the laser and how it is applied to the skin and Hertz discloses a known laser and way to apply a laser to the skin using low-level laser therapy (the same therapy used by Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia), it would have been obvious to modify Hamblin in view of Bendett in view of Cheong in view of Kim in view of Delia so that the light energy is applied with a handheld laser device in a sweeping motion without touching the patient similarly to that disclosed by Hertz as this is a known device and way to apply low-level laser therapy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792